Citation Nr: 0404917	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  99-10 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for intermittent supraventricular tachycardia, for the period 
July 30, 1997, to March 19, 2002.

2.  Entitlement to an evaluation in excess of 30 percent for 
intermittent supraventricular tachycardia for the period on 
and after March 20, 2002.

3.  Entitlement to a initial rating in excess of 10 percent 
for hypertension for the period July 30, 1997, to January 1, 
2001.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection for fungus of feet 
(athlete's foot).


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from October 1996 to July 
1997.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In light of the fact that the appellant contested the initial 
evaluation of his heart and hypertension disorders and the 
heart evaluation subsequently was increased, the Board has 
styled those issues of the case as reflected.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  Further, in view of the 
fact that the veteran currently has the maximum schedular 
rating for his heart disorder, the Board has styled a 
separate issue as reflected for the current period.

In the veteran's January 1999 substantive appeal, initially 
he requested a Board hearing at the RO (Travel Board).  In a 
March 1999 statement, the veteran requested a local RO 
hearing in lieu of a Travel Board.  The veteran testified 
that hearing in September 1999, and transcript of that 
hearing has been associated with the claim file.

A January 1998 rating decision granted service connection for 
hypertension and evaluated it at 10 percent.  A May 2000 
Hearing Officer Decision continued the 10 percent evaluation 
pending a review of the propriety of the grant of service 
connection.  A July 2000 rating decision proposed to sever 
service connection for hypertension pending notice and 
response.  The veteran was notified of the decision in a July 
2000 letter.  An October 2000 rating decision severed service 
connection for hypertension, effective January 1, 2001.  An 
October 2000 letter notified the veteran of the rating 
decision.  There is no record in the claim file of the 
veteran having submitted a notice of disagreement with that 
decision.  Therefore, it is not before the Board and will not 
be a part of this decision.

In August 2001, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent possible and returned the case to 
the Board for further appellate review.  While the case was 
in remand status, a 30 percent rating for the tachycardia was 
assigned effective March 20, 2002.  The issues have been 
recharacterized on the title page to reflect the issues as 
currently on appeal.

The issues of entitlement to service connection for 
hemorrhoids and skin disorder of the feet will be addressed 
in later decision.  These issues are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  The veteran's intermittent supraventricular tachycardia, 
for the period July 30, 1997, to May 27, 1999, manifested 
with infrequent attacks.  Severe frequent attacks for that 
period was not more nearly approximated.

2.  The veteran's intermittent supraventricular tachycardia, 
for the period beginning May 28, 1999, is manifested 
subjectively, heart palpitations and rapid pulse, which last 
15 to 30 seconds per episode and occur two to three times per 
week.  It manifests objectively with EKGs with marked sinus 
arrhythmia and an abnormal Holter monitor.  

3.  An exceptional or unusual disability picture has not been 
manifested or more nearly approximated for the heart 
disorder.

4.  The veteran's hypertension disorder, for the period July 
30, 1997, to January 1, 2001, manifested with only one 
diastolic pressure reading of 100.  Otherwise, all diastolic 
pressure readings were less than 90.  No systolic pressure 
readings of 160 or more were manifested.  No medication was 
prescribed.


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 10 percent for 
intermittent supraventricular tachycardia, for the period 
July 30, 1997, to May 27, 1999, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.104, Diagnostic Code (DC) 7013 (1997), 38 C.F.R. § 4.7, 
4.104, DC 7010 (1998).

2.  The requirements for a maximum schedular rating of 30 
percent, but no more, for intermittent supraventricular 
tachycardia, for the period beginning May 28, 1999, have been 
met.  The criteria for a higher rating are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 
4.7, 4.104, DC 7010 (2003); 38 C.F.R. § 4.104, DC 7013 
(1997).

3.  The requirements for an initial rating in excess of 10 
percent for hypertension for the period July 30, 1997, to 
January 1, 2001, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, DC 7101 (1997); DC 7101 (1998); DC 
7101 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  In this case, the claim had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.  The Court decision did not contain a remedy under 
such facts, and there appears to be no efficient remedy 
evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

As noted, the veteran's claim was filed prior to the 
effective date of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002).  The VCAA 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Title 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2003), implement the VCAA.  The Secretary 
of Veterans Affairs has determined that the VCAA generally is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).

There is no evidence in the claim file that a VCAA letter of 
notice was provided the veteran as concerns his heart 
disorder claim.  Nonetheless, the Board finds that this does 
not necessitate corrective action, as the veteran was granted 
service connection for his heart and hypertension disorders, 
and he has been granted the maximum schedular rating allowed 
for his tachycardia for much of the time period of the course 
of his appeal, and he received a compensable evaluation for 
his blood pressure despite the objective evidence, which 
showed the absence of hypertension.

Historically, a January 1998 rating decision granted service 
connection for supraventricular arrhythmias with a 
noncompensable evaluation, and hypertension with an 
evaluation of 10 percent, both effective July 30, 1997, the 
date of the veteran's discharge from active service.  The 
veteran submitted a timely notice of disagreement and 
substantive appeal.  A May 2000 decision by a Hearing Officer 
granted a compensable evaluation of 10 percent for the heart 
rhythm disorder, effective July 30, 1997.  A July 2003 rating 
decision increased the evaluation for the tachycardia from 10 
percent to 30 percent, effective March 20, 2002.  After 
notice and an opportunity to respond, an October 2000 rating 
decision severed service connection for hypertension, 
effective January 1, 2001.

FACTUAL BACKGROUND

Heart disorder.

A December 1997 VA medical examination report reflects that 
the veteran reported that he keeps active, worked as a 
graphic designer and, during the summer, he worked as ranger 
maintenance person for the state.  The examiner diagnosed the 
veteran with intermittent paroxysmal supraventricular 
tachycardia, primarily on the basis of history and the 
service medical records (SMRs), which reflect the veteran was 
discharged after being diagnosed because he refused the 
recommended treatment.

An October 1997 VA treatment note reflects that an exercise 
tolerance test was normal.  The veteran's heart was assessed 
as revealing regular rate and rhythm.

A February 1998 VA treatment note reflects that the veteran 
reported jogging 6 miles per day and that he is active in the 
martial arts.

A May 1998 VA treatment note reflects that the veteran 
reported one to two episodes of chest pain with left upper 
extremity tingling.  One episode was near the first of April 
1998, while driving, and the second near the end of April 
1998.  The episodes consisted of palpitations, light-
headedness, and congestion/constriction, and they resolved 
spontaneously.  One episode lasted three minutes and the 
other five minutes.

A May 1999 VA treatment note reflects that the veteran 
reported that he works out twice a day and his palpitations 
are unpredictable, but, on average, three times a month, 
primarily occur while working out, occur in pairs, and they 
last 6 to 8 seconds.  Sometimes they are associated with 
numbness in his fingertips.  He reported that, if he is 
sitting and doing nothing, they resolve spontaneously, as was 
the case with one of his episodes.  Physical assessment 
revealed cardiovascular review of systems to be normal.  A 
Holter monitor was recommended.  

Another treatment note later in May 1999 reflects that the 
veteran reported his palpitations increased to two to three 
times a week, last 3 to 15 seconds, and are accompanied by 
pleuritic chest pains, shortness of breath, and 
lightheadedness, all resolving with the palpitations.  A May 
1999 Holter Monitor report reflects the dominant rhythm as 
sinus, two runs of supraventricular tachycardia (long RP 
tachycardia), and palpitations with sinus tachycardia at 100 
beats per minute (BPM).

A June 2000 VA medical examination report for hypertension 
reflects that the veteran reported that he exercises twice 
day, runs two miles daily, and lifts weights for about an 
hour each day, lifting up to 170 pounds.  Physical 
examination revealed the veteran's hear rate to be irregular 
with no murmurs.  An EKG of the same date was interpreted as 
revealing marked sinus arrhythmia.  The examiner also 
interpreted the EKG as normal variant.

A May 2001 VA treatment note reflects that a physical 
assessment revealed the veteran's heart to manifest normal 
rate and rhythm, and there was no murmur.  An April 2002 x-
ray examination report reflects an x-ray revealed no acute 
cardiovascular disease.

A March 2002 VA medical examination report reflects that the 
veteran reported that, since his separation from active 
service, he has worked full time as an engineer.  He reported 
skipped beats and palpitations almost daily, and he noted 
retrosternal pain upon heavy exertion, such as when he plays 
basketball.  Physical examination revealed no abnormalities 
of the cardiovascular system.  The examiner's impression is 
noted as history of supraventricular tachycardia, which 
remains a persistent problem, and recommended further 
evaluation.

The July 2002 VA medical examination report reflects that the 
veteran reported he works part time as a chief engineer for 
Marriott Corporation and part time as an investment realtor 
for his mother's firm.  He reported heart palpitations and 
rapid pulse, which last 15 to 30 seconds per episode and 
occur two to three times per week.  He reported the most 
recent episode was four days prior to the examination.  The 
veteran denied taking any medication for his disorder, and 
reported that he works full time.  Physical examination 
revealed good heart sounds, no murmurs, and no cardiac 
enlargement.  EKG results were interpreted as showing normal 
sinus rhythm with marked sinus arrhythmia but otherwise 
normal.

Blood Pressure.

The May 1997 Report of Physical Examination for separation 
from active service reflects the veteran's blood pressure as 
120/80.  An October 1997 VA treatment note reflects the 
veteran's blood pressure as 118/60.  The December 1987 VA 
medical examination report reflects that the veteran's blood 
pressure, while sitting, was 135/88, recumbent, 130/82, and 
standing, 140/86.  A February 1998 VA treatment note reflects 
blood pressure as 130/60.  A May 1998 VA treatment note 
reflects blood pressure as 130/70.  A January 1999 VA 
treatment note reflects blood pressure as 106/68.  A May 1999 
VA treatment note reflects blood pressure as 122/68.  A June 
2000 medical examination report reflects the veteran's 
initial reading was 140/100.  Subsequent readings, however, 
were 128/82, 124/80, and 130/76.  The examiner diagnosed the 
veteran as normotensive.  The examiner observed that the 
veteran was angry when he entered the clinic, because he was 
not referred to a VA treatment facility only five minutes' 
drive from his home, and the initial blood pressure reading 
reflects a normal response to his state of anger.

A January 2001 VA treatment note reflects blood pressure as 
120/82.



ANALYSIS

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  In this 
case, however, the history of the appellant's disability is 
more important than normal given the fact that when an 
appellant disagrees with the initial evaluation assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the levels 
of disability manifested during each separate period of time.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Further, the fact that a claimant is awarded a rating 
increase less than the maximum allowable does not dismiss an 
appeal.  An application for an increased rating is deemed to 
be for the maximum allowable.  AB v. Brown, 6 Vet. App. 35 
(1993).

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that are to his advantage.  Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The old rating criteria may be applied throughout 
the period of the appeal, if they are more favorable to the 
veteran.  New rating criteria, however, may be applied 
retroactively but only from the effective date of the change 
forward.  38 U.S.C.A. § 5110(g) (West 2002);  VAOPGCPREC 3-
2000 (April 10, 2000).

The Board finds that, for the veteran's heart disorder, the 
rating criteria in effect at the time he filed his claim is 
more favorable in terms of qualifying for a compensable 
evaluation of 10 percent for the initial period the Board 
considers.  The 1997 criteria require only infrequent 
episodes to qualify, 38 C.F.R. § 4.104, DC 7013 (1997), 
whereas the 1998 and subsequent criteria require one to four 
episodes a year, confirmed by EKG or Holter monitor.  
38 C.F.R. § 4.104, DC 7010 (1998).

Therefore, for the period July 30, 1997, to May, 27 1999, the 
veteran is fairly, reasonably, and appropriately, rated at 10 
percent for his heart disorder.  The 1997 criteria allow a 10 
percent evaluation for infrequent attacks of paroxysmal 
tachycardia, the disorder the veteran's is deemed to more 
nearly approximate.  DC 7010 (1997).  The December 1997 
examination report reflects that the examiner diagnosed the 
veteran primarily on his history and SMRs, which show 
clinical confirmation, including Holter monitor, of periodic 
episodes.  The veteran reported that his last palpitation was 
one month prior to the examination.  Treatment notes up to 
1999 reflect the veteran as reporting primarily only 
infrequent attacks.  Thus, the evidence of record shows only 
infrequent attacks.

A higher evaluation of 30 percent under the 1997 criteria for 
the period July 30, 1997, to May 27, 1999, is not warranted, 
as the evidence does not show the veteran's episodes to have 
been frequent or severe for this period.  DC 7013 (1997).  
Even if the episodes were frequent, the evidence shows them 
not to have been severe, as the veteran reported only minimal 
impact on his daily activities.  He was employed full time 
and engaged in active pursuits.  As for the period after 
January 1, 1998, the medical evidence of record does not show 
the veteran to have manifested more than four episodes a 
year, even though there was Holter monitor confirmation while 
in active service and as of May 1999.  Thus, neither would a 
30 percent rating be warranted under the 1998 criteria, as of 
January 1, 1998.  38 C.F.R. § 4.104, DC 7013 (1998).  

The rating criteria for the heart disorder in effect as of 
January 1, 1998, are identical to the current criteria, 
except that the current criteria are listed under a 
renumbered DC.  See Id.  Therefore, the Board will cite to 
current criteria where appropriate.  The Board finds that the 
current criteria are more favorable to the veteran than the 
prior criteria, in that they allow him to qualify for the 
maximum schedular rating of 30 percent, whereas the prior 
criteria do not.  As noted above, episodes must be frequent 
and severe to allow a 30 percent evaluation under the prior 
criteria.  Id.  Under current criteria, however, the evidence 
need only show more than four episodes a year, confirmed by 
either EKG or Holter monitor.  The severity of the episodes 
is immaterial.  38 C.F.R. § 4.104, DC 7010 (2003).

Under the current rating criteria for supraventricular 
arrhythmias, paroxysmal atrial fibrillation or other 
supraventricular tachycardia, more than four episodes per 
year documented by ECG or Holter monitor, qualify for a 30 
percent evaluation.  Id.  

As of May 28, 1999, the veteran was reporting palpitations 
three to four times a week, which extrapolates to more than 
four per year.  Further, a May 1999 Holter monitor confirmed 
irregularities, as did July 2000 and July 2002 EKGs.  
Therefore, granting the veteran the benefit of the doubt as 
concerns the entire period, the Board finds that the veteran 
more nearly approximates the criteria for the maximum 
schedular rating of 30 percent as of May 28, 1999, rather 
than March 2002.  38 C.F.R. §§ 4.3, 4.7, 4.104, DC 7010 
(2003).

A higher rating is not warranted, as 30 percent is the 
maximum schedular evaluation allowed.  The Board is 
precluded from granting extra-schedular consideration or 
even directing it in the first instance.  VAOPGCPREC 6-96 
(August 16, 1996); 38 C.F.R. § 3.321(b) (2003); Brannon v. 
West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).

The competent credible evidence of record shows that the 
veteran has not been hospitalized for his heart disorder.  
In fact, currently he is not on any medication for the 
disorder.  He works two jobs: part-time as a chief engineer 
and full time as an investment realtor with his mother's 
firm, and he pursues a vigorous physical fitness regimen.  
Further, the medical evidence shows that neither the 
veteran's symptomatology nor its impact is atypical.  
Therefore, there is no evidence on which to suggest that the 
veteran's disability picture is unusual or exceptional.  
Thus there is no basis for assignment of an extraschedular 
rating.

As concerns the veteran's evaluation for hypertension for the 
period July 30, 1997, to January 1, 2001, the date on which 
service connection was severed, the rating criteria for the 
entire period are essentially identical in pertinent part.  A 
compensable evaluation of 10 percent is allowed where 
diastolic pressure predominantly is 100 or more.  38 C.F.R. 
§ 4.104, DC 7101 (1997).  Where continuous medication is 
shown to be necessary for control of hypertension with 
diastolic pressure of 100 or more, 10 percent is the minimum 
rating.  Id., Note 2.  The rating criteria effective as of 
January 1, 1998, allows a 10 percent evaluation for diastolic 
pressure predominantly of 100 or more, or systolic pressure 
predominantly of 160 or more.  38 C.F.R. § 4.104, DC 7101 
(1998).  Current rating criteria are the same as the 1998 
criteria.  See DC 7101 (2003).

As the evidence of record set forth above shows, for the 
entire period for which the veteran was service connected for 
hypertension, he did not manifest symptomatology even for 
compensable evaluation.  The evidence shows only one 
diastolic reading of at least 100, which was June 2000 when 
he was angry.  Readings taken only a few moments later all 
reflected diastolic pressure of 82 or lower.  All readings 
between December 1997 and January 2001 reflect a maximum 
diastolic reading of 88.  There is no medical evidence of 
record that the veteran ever was prescribed medication for 
hypertension or of a systolic reading of 160 or more.

The Board finds that, for the period July 30, 1997, to 
January 2001, the veteran was appropriately evaluated at 10 
percent for hypertension.  DC 7101 (1997), (1998), (2003).

ORDER

Entitlement to an evaluation in excess of 10 percent for 
intermittent supraventricular tachycardia, for the period 
July 30, 1997, to May 27, 1999, is denied.

Entitlement to an evaluation not to exceed 30 percent for 
intermittent supraventricular tachycardia, for the period 
beginning May 28, 1999, but no earlier, is granted, subject 
to the law and regulations governing the award of monetary 
benefits.  Entitlement to a current rating in excess of 30 
percent is denied.

Entitlement to an evaluation in excess of 10 percent for 
hypertension for the period July 30, 1997, to January 1, 
2001, is denied.


REMAND

The January 1998 rating decision denied the veteran's claim 
for service connection for hemorrhoids and athlete's foot  
Although VA examinations confirm these conditions currently 
exist, this denial was continued in subsequent rating 
decisions on the basis that there is no evidence in the SMRs 
that they manifested during the veteran's active service.  
The Board notes, however, that the veteran reported he 
received treatment for these conditions while he was an 
inpatient at the Naval Hospital, Groton, Connecticut (CT), 
after a serious automobile accident.  Further, the Board 
notes no records from this inpatient treatment in the claim 
file, nor have they been specifically requested.  The 
majority of the veteran's testimony at the September 1999 RO 
hearing addressed this matter.

The RO provided the appellant notice of the VCAA in an April 
2001 letter (letter).  Although the letter informed the 
veteran of most of the required notice elements, including 
VA's duty to assist him with the development of his claim and 
the specific ways that assistance would be rendered, the 
letter does not clearly delineate what evidence the RO would 
obtain for the veteran and what evidence the veteran was 
expected to obtain.  The Board also notes that no VA Forms 
21-4142 were enclosed in the letter.  Therefore, it appears 
that the letter does not address all substantive aspects of 
the VCAA notice requirement.  See 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In light of these factors, the Board will remand the case for 
proper VCAA notice, any necessary additional development, and 
a de nova adjudication of the veteran's claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent, as 
concerns all the veteran's pending 
claims.

2.  After the above is completed, the RO 
shall obtain any inpatient treatment and 
clinical records related to the veteran's 
treatment at the Naval Hospital, Groton, 
CT, for the period July 1, 1997, to 
August 30, 1997, and any treatment 
records at the Newington Veterans 
treatment facility for the period 
September 1, 1997, to October 22, 1997.

3.  After all of the above is completed, 
and all evidence obtained, including any 
additional evidence the veteran requests 
development of or submits, the RO shall 
conduct a de novo adjudication of the 
veteran's claim for service connection 
for hemorrhoids and athlete's foot.  If 
such disorders are noted in any records 
obtained, consideration to additional 
examination for a nexus opinion should be 
considered as indicated.  To the extent 
that any benefit sought on appeal remains 
denied, issue the veteran a SSOC and, if 
all is in order, return the case to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



